MONTEMURO, Judge,
dissenting:
I must dissent.
This action has been through arbitration, trial and appeal. It concerns an amount only slightly over $5,000.00. The litigants will now be forced to spend more time, money, and frustration on the issue, and this court will have to expend more court time and effort as well.
No sensible purpose is served by quashing a case of this sort. Rule of Appellate Procedure 105 permits waiver or modification of rules “to secure just, speedy, and inexpensive determination of every matter.” This seems to me the sensible approach to matters such as presented in the instant action.
*469I would address the merits of the case and, therefore, I dissent.